Exhibit 10.7

 

EXHIBIT J-2

TO THE CREDIT AGREEMENT

 

FORM OF

FIRST PREFERRED SHIP MORTGAGE

 

 

ON LIBERIAN FLAG VESSEL

 

 

[VESSEL]

OFFICIAL NO. [OFFICIAL NUMBER]

 

 

executed by

 

 

[SHIPOWNER],

as Shipowner

 

in favor of

 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH

as Security Trustee and Mortgagee

 

 

[CLOSING DATE]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

 

Section 1.

Existence: Authorization

 

Section 2.

Title to Vessel

 

Section 3.

ISM and ISPS Compliance

 

ARTICLE II

 

 

Section 1.

Payment of Indebtedness

 

Section 2.

Mortgage Recording

 

Section 3.

Lawful Operation

 

Section 4.

Payment of Taxes

 

Section 5.

Prohibition of Liens

 

Section 6.

Notice of Mortgage

 

Section 7.

Removal of Liens

 

Section 8.

Release from Arrest

 

Section 9.

Maintenance

 

Section 10.

Inspection; Reports

 

Section 11.

Flag; Home Port

 

Section 12.

No Sales. Transfers or Charters

 

Section 13.

Insurance

 

Section 14.

Reimbursement for Expenses

 

Section 15.

Performance of Charters

 

Section 16.

Change in Ownership

 

Section 17.

Prepayment if Event of Loss

 

ARTICLE III

 

 

Section 1.

Events of Default; Remedies

 

Section 2.

Power of Sale

 

Section 3.

Power of Attorney-Sale

 

Section 4.

Power of Attorney-Collection

 

Section 5.

Delivery of Vessel

 

Section 6.

Mortgagee to Discharge Liens

 

Section 7.

Payment of Expenses

 

Section 8.

Remedies Cumulative

 

Section 9.

Cure of Defaults

 

Section 10.

Discontinuance of Proceedings

 

Section 11.

Application of Proceeds

 

Section 12.

Possession Until Default

 

Section 13.

Severability of Provisions. etc.

 

ARTICLE IV

 

 

Section 1.

Successors and Assigns

 

Section 2.

Power of Substitution

 

Section 3.

Counterparts

 

Section 4.

Notices.

 

Section 5.

Recording Clause.

 

Section 6.

Further Assurances

 

Section 7.

Governing Law

 

Section 8.

Additional Rights of the Mortgagee

 

 

 

 

SIGNATURE

 

 

 

--------------------------------------------------------------------------------


 

FIRST PREFERRED MORTGAGE

 

[VESSEL]

 

This First Preferred Ship Mortgage made [CLOSING DATE] (this “Mortgage”), by
[SHIPOWNER], a Liberian limited liability company (the “Shipowner”), in favor of
NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Security Trustee (together with its
successors in trust and assigns, the “Mortgagee”), pursuant to the Credit
Agreement referred to below.

 

W I T N E S S E T H

 

WHEREAS:

 

A.            The Shipowner is the sole owner of the whole of the Liberian flag
vessel [VESSEL NAME], Official Number [OFFICIAL NUMBER] of [GROSS TONS] gross
tons and [NET TONS] net tons built in [YEAR BUILT] at [YARD AND LOCATION BUILT],
with her home port at Monrovia, Liberia.

 

B.            General Maritime Corporation, a Marshall Islands corporation (the
“Borrower”), the Lenders party thereto from time to time, and Nordea Bank
Finland plc, New York Branch, as Administrative Agent and as Collateral Agent,
have entered into a Credit Agreement dated as of July 1, 2004 (as the same may
be amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), providing for the making of loans to the Borrower in the principal
amount of up to Eight Hundred Twenty-Five Million United States Dollars (U.S.
$825,000,000) (the Lenders, the Administrative Agent and Collateral Agent,
collectively, the “Lender Creditors”).  A copy of the form of the Credit
Agreement (without attachments) is attached hereto as Exhibit A and made a part
hereof.  Except as otherwise defined herein, capitalized terms used herein and
defined in the Credit Agreement shall be used herein as so defined.

 

C.            The Borrower may at any time and from time to time enter into, or
guaranty the obligations of one or more Subsidiary Guarantors or any of their
respective Subsidiaries under, one or more Interest Rate Protection Agreements
or Other Hedging Agreements with respect to the Loans (and/or the Commitments)
with one or more Lenders or any Affiliate thereof (each such Lender or
Affiliate, even if the respective Lender subsequently ceases to be a Lender
under the Credit Agreement for any reason, together with such Lender’s or
Affiliate’s successors and assigns, if any, collectively, the “Other Creditors”
and, together with the Lender Creditors, the “Secured Creditors”).  The
estimated aggregate notional amount of the liabilities of the Borrower under the
Interest Rate Protection Agreements or Other Hedging Agreements entered into
with respect to the Loans (and/or the Commitments) is Fifty Million United
States Dollars (U.S. $50,000,000).

 

D.            The Shipowner is a wholly-owned subsidiary of the Borrower.

 

E.             The Shipowner entered into the Subsidiaries Guaranty in favor of
the Secured Creditors pursuant to which the Shipowner has guaranteed (i) to the
Lender Creditors, all obligations of the Borrower under the Credit Agreement and
each other Credit Document to which the Borrower is a party, and (ii) to each of
the Other Creditors, all obligations of the Borrower under each Interest Rate
Protection Agreement and each Other Hedging Agreement entered into with respect
to the Loans (and/or the Commitments).  A copy of the form of the Subsidiaries
Guaranty is attached hereto

 

--------------------------------------------------------------------------------


 

as Exhibit B and made a part hereof.  The Lenders have advanced the Term Loans
pursuant to the Credit Agreement and have committed to make the Revolving Loans
subject to the terms and on the conditions set forth in the Credit Agreement; 
the Shipowner acknowledges that it is justly indebted to the Secured Creditors
under the Subsidiaries Guaranty.

 

F.             In order to secure its obligations under the Subsidiaries
Guaranty according to the terms thereof, and the payment of all other such sums
that may hereinafter be secured by this Mortgage in accordance with the terms
hereof, and to secure the performance and observance of and compliance with all
the agreements, covenants and conditions contained herein and in the
Subsidiaries Guaranty, the Shipowner has duly authorized the execution and
delivery of this First Preferred Mortgage under and pursuant to Title 21 of the
Liberian Code of Laws of 1956, as amended.

 

G.            Pursuant to the Credit Agreement, the Mortgagee has agreed to act
as Trustee for the Secured Creditors.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, and in order to secure the Shipowner’s obligations under the
Subsidiaries Guaranty according to the terms thereof, and the payment of all
other sums that may hereafter be secured by this Mortgage in accordance with the
terms hereof (all such obligations and other sums hereinafter called the
“Indebtedness hereby secured”) and to secure the performance and observance of
and compliance with all of the agreements, covenants and conditions contained in
this Mortgage and the Subsidiaries Guaranty, the Shipowner has granted,
conveyed, mortgaged, pledged, confirmed, assigned, transferred and set over and
by these presents does grant, convey, mortgage, pledge, confirm, assign,
transfer and set over, unto the Mortgagee, and its successors and assigns, the
whole of the said vessel [VESSEL NAME], including, without being limited to, all
of the boilers, engines, machinery, masts, spars, boats, anchors, cables,
chains, fuel (to the extent owned by the Shipowner), rigging, tackle, capstans,
outfit, tools, pumps and pumping equipment, apparel, furniture, drilling
equipment, fittings, equipment, spare parts, and all other appurtenances
thereunto appertaining or belonging, whether now owned or hereafter acquired,
and also any and all additions, improvements, renewals and replacements
hereafter made in or to such vessel or any part thereof, including all items and
appurtenances aforesaid (such vessel, together with all of the foregoing, being
herein called the “Vessel”).

 

TO HAVE AND TO HOLD all and singular the above mortgaged and described property
unto the Mortgagee and its successors and assigns, to its and to its successors’
and assigns’ own use, benefit and behoof forever.

 

PROVIDED, and these presents are upon the condition, that, if the Shipowner or
its successors or assigns shall pay or cause to be paid the Indebtedness hereby
secured as and when the same shall become due and payable in accordance with the
terms of the Subsidiaries Guaranty and this Mortgage, and all other such sums as
may hereafter become secured by this Mortgage in accordance with the terms
hereof, and the Shipowner shall duly perform, observe and comply with or cause
to be performed, observed, or complied with all the covenants, terms and
conditions of this Mortgage and the Subsidiaries Guaranty, expressed or implied,
to be performed, then this Mortgage and the estate and rights hereunder shall
cease, determine and be void, otherwise to remain in full force and effect.

 

The Shipowner, for itself, its successors and assigns, hereby covenants,
declares and agrees

 

2

--------------------------------------------------------------------------------


 

with the Mortgagee and its successors and assigns that the Vessel is to be held
subject to the further covenants, conditions, terms and uses hereinafter set
forth.

 

The Shipowner covenants and agrees with the Mortgagee as follows:

 

ARTICLE I

 

Representations and Warranties of the Shipowner

 

Section 1.               Existence: Authorization.  The Shipowner is a limited
liability company duly organized and validly existing under the laws of the
Republic of Liberia and shall so remain during the life of this Mortgage.  The
Shipowner has full power and authority to own and mortgage the Vessel;  has full
right and entitlement to register the Vessel in its name under the flag of the
Republic of Liberia and all action necessary and required by law for the
execution and delivery of this Mortgage has been duly and effectively taken; 
and each of the Indebtedness hereby secured and the Mortgage is and will be the
legal, valid and binding obligation of the Shipowner enforceable in accordance
with its terms.

 

Section 2.               Title to Vessel.  The Shipowner lawfully owns and is
lawfully possessed of the Vessel free from any lien or encumbrance whatsoever
other than this Mortgage, liens for current crew’s wages and liens not yet
required to be removed under Section 7 of Article II hereof and will warrant and
defend the title and possession thereto and to every part thereof for the
benefit of the Mortgagee against the claims and demands of all persons
whomsoever.

 

Section 3.               ISM and ISPS Compliance.  The Shipowner has obtained
all necessary ISM Documentation in connection with the Vessel and is in full
compliance with the ISM Code and the ISPS Code (as such terms are defined in
Section 9 of Article II.

 

ARTICLE II

 

Covenants of the Shipowner

 

Section 1.               Payment of Indebtedness.  The Shipowner will pay or
cause to be paid the Indebtedness hereby secured and will observe, perform and
comply with the covenants, terms and conditions herein and in the Subsidiaries
Guaranty, express or implied, on its part to be observed, performed or complied
with.  In the event of inconsistency between this Mortgage and the Subsidiaries
Guaranty, the provisions of this Mortgage shall prevail but only to the extent
required by Liberian law.

 

The obligation of the Indebtedness hereby secured is an obligation in United
States Dollars and the term “$” when used herein shall mean such United States
Dollars.  Notwithstanding fluctuations in the value or rate of United States
Dollars in terms of gold or any other currency, all payments hereunder or
otherwise in respect of the Indebtedness hereby secured shall be payable in
terms of United States Dollars when due, in United States Dollars when paid,
whether such payment is made before or after the due date.

 

Section 2.               Mortgage Recording.  The Shipowner will cause this
Mortgage to be duly recorded or filed in the Office of the Deputy Commissioner
of Maritime Affairs of the Republic of Liberia, in accordance with the
provisions of Chapter 3 of Title 21 of the Liberian Code of Laws of

 

3

--------------------------------------------------------------------------------


 

1956, as amended, and will otherwise comply with and satisfy all of the
provisions of applicable laws of the Republic of Liberia in order to establish
and maintain this Mortgage as a first preferred mortgage thereunder upon the
Vessel and upon all renewals, replacements and improvements made in or to the
same for the amount of the Indebtedness hereby secured.

 

Section 3.               Lawful Operation.  The Shipowner will not cause or
permit the Vessel to be operated in any manner contrary to law, and the
Shipowner will not engage in any unlawful trade or violate any law or carry any
cargo that will expose the Vessel to penalty, forfeiture or capture, and will
not do, or suffer or permit to be done, anything which can or may injuriously
affect the registration of the Vessel under the laws and regulations of the
Republic of Liberia and will at all times keep the Vessel duly documented
thereunder.

 

Section 4.               Payment of Taxes.  The Shipowner will pay and discharge
when due and payable, from time to time, all taxes, assessments, governmental
charges, fines and penalties lawfully imposed on the Vessel or any income
therefrom.

 

Section 5.               Prohibition of Liens.  Neither the Shipowner, any
charterer, the Master of the Vessel nor any other person has or shall have any
right, power or authority to create, incur or permit to be placed or imposed or
continued upon the Vessel, its freights, profits or hire any lien whatsoever
other than this Mortgage, other liens in favor of the Mortgagee and for crew’s
wages and salvage.

 

Section 6.               Notice of Mortgage.  The Shipowner will place, and at
all times and places will retain a properly certified copy of this Mortgage on
board the Vessel with her papers and will cause such certified copy and the
Vessel’s marine document to be exhibited to any and all persons having business
therewith which might give rise to any lien thereon other than liens for crew’s
wages and salvage, and to any representative of the Mortgagee.

 

The Shipowner will place and keep prominently displayed in the chart room and in
the Master’s cabin on the Vessel a framed printed notice in plain type reading
as follows:

 

NOTICE OF MORTGAGE

 

THIS VESSEL IS OWNED BY [SHIPOWNER], AND IS SUBJECT TO A FIRST PREFERRED
MORTGAGE IN FAVOR OF NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS
TRUSTEE/MORTGAGEE UNDER AUTHORITY OF TITLE 21 OF THE LIBERIAN CODE OF LAWS OF
1956, AS AMENDED. UNDER THE TERMS OF SAID MORTGAGE, NEITHER THE SHIPOWNER, ANY
CHARTERER, THE MASTER OF THE VESSEL, NOR ANY OTHER PERSON HAS ANY RIGHT, POWER
OR AUTHORITY TO CREATE, INCUR OR PERMIT TO BE PLACED OR IMPOSED UPON THE VESSEL,
ANY ENCUMBRANCES WHATSOEVER OR ANY OTHER LIEN WHATSOEVER OTHER THAN FOR CREW’S
WAGES AND SALVAGE.

 

Section 7.               Removal of Liens.  Except for the lien of this
Mortgage, the Shipowner will not suffer to be continued any lien, encumbrance or
charge on the Vessel, and in due course and in any event within thirty (30) days
after the same becomes due and payable or within fourteen (14) days after being
requested to do so by the Mortgagee, the Shipowner will pay or cause to be
discharged or make adequate provision for the satisfaction or discharge of all
claims or demands, and will cause the Vessel to be released or discharged from
any lien, encumbrance or charge therefor.

 

4

--------------------------------------------------------------------------------


 

Section 8.               Release from Arrest.  If a libel, complaint or similar
process be filed against the Vessel or the Vessel be otherwise attached, levied
upon or taken into custody by virtue of any legal proceeding in any court, the
Shipowner will promptly notify the Mortgagee thereof by telex, or telefax
confirmed by letter, at the address, as specified in this Mortgage, and within
fourteen (14) days will cause the Vessel to be released and all liens thereon
other than this Mortgage to be discharged, will cause a certificate of discharge
to be recorded in the case of any recording of a notice of claim of lien, and
will promptly notify the Mortgagee thereof in the manner aforesaid.  The
Shipowner will notify the Mortgagee within fortyeight (48) hours of any average
or salvage incurred by the Vessel.

 

Section 9.               Maintenance.  (a) The Shipowner will at all times and
without cost or expense to the Mortgagee maintain and preserve, or cause to be
maintained and preserved, the Vessel and all its equipment, outfit and
appurtenances, tight, staunch, strong, in good condition, working order and
repair and in all respects seaworthy and fit for its intended service, and will
keep the Vessel, or cause her to be kept, in such condition as will entitle her
to the highest classification and rating for vessels of the same age and type in
the American Bureau of Shipping or other classification society listed on
Schedule X to the Credit Agreement.  The Shipowner covenants to deliver annually
to the Mortgagee a certificate from such class society showing such
classification to be maintained.  The Shipowner will without cost or expense to
the Mortgagee promptly, irrevocably and unconditionally instruct and authorize
the classification society of the Vessel, and shall request the classification
society to give an undertaking to the Mortgagee as follows:

 

1.             to send to the Mortgagee, following receipt of a written request
from the Mortgagee, certified true copies of all original class records held by
the classification society relating to the Vessel;

 

2.             to allow the Mortgagee (or its agents), at any time and from time
to time, to inspect the original class and related records of the Shipowner and
the Vessel at the offices of the classification society and to take copies of
them;

 

3.             following receipt of a written request from the Mortgagee:

 

(a)           to advise of any facts or matters which may result in or have
resulted in a change, suspension, discontinuance, withdrawal or expiry of the
Vessel’s class under the rules or terms and conditions of the Shipowner’s or the
Vessel’s membership of the classification society; and

 

(b)           to confirm that the Shipowner is not in default of any of its
contractual obligations or liabilities to the classification society and,
without limiting the foregoing, that it has paid in full all fees or other
charges due and payable to the classification society; and

 

(c)           if the Shipowner is in default of any of its contractual
obligations or liabilities to the classification society, to specify to the
Mortgagee in reasonable detail the facts and circumstances of such default, the
consequences thereof, and any remedy period agreed or allowed by the
classification society; and

 

(d)           to notify the Mortgagee immediately in writing if the
classification

 

5

--------------------------------------------------------------------------------


 

society receives notification from the Shipowner or any other person that the
Vessel’s classification society is to be changed.

 

Notwithstanding the above instructions and undertaking given for the benefit of
the Mortgagee, the Shipowner shall continue to be responsible to the
classification society for the performance and discharge of all its obligations
and liabilities relating to or arising out of or in connection with the contract
it has with the classification society, and nothing herein or therein shall be
construed as imposing any obligation or liability of the Mortgagee to the
classification society in respect thereof.

 

The Shipowner shall further notify the classification society that all the
foregoing instructions and authorizations shall remain in full force and effect
until revoked or modified by written notice to the classification society
received from the Mortgagee, and that the Shipowner shall reimburse the
classification society for all its costs and expenses incurred in complying with
the foregoing instructions.

 

(b)           The Vessel shall, and the Shipowner covenants that she will, at
all times comply with all applicable laws, treaties and conventions to which the
Republic of Liberia is a party, and rules and regulations issued thereunder, and
shall have on board as and when required thereby valid certificates showing
compliance therewith.  The Shipowner will not make, or permit to be made, any
substantial change in the structure, type or speed of the Vessel or change in
her rig, without first receiving the written approval thereof by the Mortgagee.

 

(c)           The Shipowner agrees to give the Mortgagee at least ten (10) days
notice of the actual date and place of any survey or drydocking, in order that
the Mortgagee may have representatives present if desired.  The Shipowner agrees
that at the Mortgagee’s request it will satisfy the Mortgagee that the expense
of such survey or drydocking or work to be done thereat is within Shipowner’s
financial capability and will not result in a claim or lien against the Vessel
in violation of the provisions of this Mortgage, the Credit Agreement, the
Subsidiaries Guaranty or any other Credit Document.

 

(d)           The Shipowner shall promptly notify the Mortgagee of and furnish
the Mortgagee with full information, including copies of reports and surveys,
regarding any material accident or accident involving repairs where the
aggregate cost is likely to exceed Five Hundred Thousand Dollars (U.S. $500,000)
(or its equivalent in another currency), any major damage to the Vessel, any
event affecting the Vessel’s class, any occurrence in consequence whereof the
Vessel has become or is likely to suffer an Event of Loss.

 

(e)           The Mortgagee shall have the right at any time, on reasonable
notice, to have its surveyor conduct inspections and surveys of the Vessel to
ascertain the condition of the Vessel and to satisfy itself that the Vessel is
being properly repaired and maintained.  Such inspections and surveys shall be
conducted at such times and in such manner as will not interfere with the
Shipowner’s normal business operations and schedule.

 

(f)            The Shipowner will furnish to the Mortgagee on demand true and
complete copies of the DOC (the SMC referred to in the definition of ISM Code
Documentation below) and such other ISM Code documentation as the Mortgagee may
reasonably request in writing.

 

6

--------------------------------------------------------------------------------


 

(g)           The Shipowner will comply or procure compliance with the ISM Code
and the ISPS Code (as such terms are defined below) and notify the Mortgagee
forthwith upon:

 

(i)            any claim for breach of the ISM Code or the ISPS Code being made
against the Shipowner, an ISM Responsible Person (as such term is defined below)
or the manager of the Vessel in connection with the Vessel; or

 

(ii)           any other matter, event or incident, actual or which will or
could lead to the ISM Code or the ISPS Code not being complied with;

 

and keep the Mortgagee advised in writing on a regular basis and in such detail
as the Mortgagee shall require, of the Shipowner’s and Vessel manager’s response
to the items referred to in subclauses (i) and (ii) above.

 

For the purposes of this Mortgage:

 

“ISM Code” means in relation to its application the Shipowner, the Vessel and
its operation:

 

(a)           “The International Management Code for the Safe Operation of Ships
and for Pollution Prevention”, currently known or referred to as the “ISM Code”,
adopted by the Assembly of the International Maritime Organization by Resolution
A.741(18) on 4 November 1993 and incorporated on 19 May 1994 into Chapter IX of
the International Convention for the Safety of Life at Sea 1974 (SOLAS 1974);
and

 

(b)           all further resolutions, circulars, codes, guidelines, regulations
and recommendations which are now or in the future issued by or on behalf of the
International Maritime Organization or any other entity with responsibility for
implementing the ISM Code, including without limitation, the ‘Guidelines on
implementation or administering of the International Safety Management (ISM)
Code by Administrations’ produced by the International Maritime Organization
pursuant to Resolution A.788(19) adopted on 25 November 1995,

 

as the same may be amended, supplemented or replaced from time to time;

 

“ISM Code Documentation” includes:

 

(a)           the document of compliance (DOC) and safety management certificate
(SMC) issued pursuant to the ISM Code in relation to the Vessel within the
periods specified by the ISM Code;

 

(b)           the interim safety management certificate (“Interim SMC”) issued
pursuant to the ISM Code in relation to the Vessel prior to or on the delivery
date thereof;

 

(c)           all other documents and data which are relevant to the ISM SMS and
its implementation and verification which the mortgage may require by request;
and

 

7

--------------------------------------------------------------------------------


 

(d)           any other documents which are prepared or which are otherwise
relevant to establish and maintain the Vessel’s or the Shipowner’s compliance
with the ISM Code which the Mortgagee may require by request.

 

“ISM SMS” means the safety management system which is required to be developed,
implemented and maintained under the ISM Code.

 

“ISPS Code” means the International Ship and Port Facility Security Code
constituted pursuant to resolution A.924(22) of the International Maritime
Organisation (“IMO”) adopted by a Diplomatic conference of the IMO on Maritime
Security on 13 December 2002 and now set out in Chapter XI-2 of the Safety of
Life at Sea Convention (SOLAS) 1974 (as amended) to take effect on July 1, 2004.

 

Section 10.             Inspection; Reports.  (a) The Shipowner will at all
reasonable times afford the Mortgagee or its authorized representatives full and
complete access to the Vessel for the purpose of inspecting the Vessel and her
cargo and papers, including without limitation all records pertaining to the
Vessel’s maintenance and repair, and, at the request of the Mortgagee, the
Shipowner will deliver for inspection copies of any and all contracts and
documents relating to the Vessel, whether on board or not.

 

(b)           The Shipowner hereby agrees to furnish promptly to the Mortgagee,
on demand, any reports or information which the Shipowner may submit to
shareholders or regulatory agencies and any additional information which the
Mortgagee may request in respect of the financial condition of the Shipowner.

 

Section 11.             Flag; Home Port.  (a) The Shipowner will not change the
flag or home port of the Vessel without the written consent of the Mortgagee and
any such written consent to anyone change of flag or home port shall not be
construed to be a waiver of this provision with respect to any subsequent
proposed change of flag or home port.

 

(b)           Notwithstanding the foregoing provisions of this Section 11, upon
not less than 30 days prior written notice to the Mortgagee, provided no Default
or Event of Default under the Credit Agreement shall have occurred and be
continuing, the Shipowner may change the flag or home port of the Vessel to
another flag or home port reasonably satisfactory to the Mortgagee, provided
that the Shipowner shall promptly take all actions necessary or desirable to
establish, preserve, protect and maintain the security interest of the Mortgagee
in the Vessel to the satisfaction of the Mortgagee, and the Shipowner shall have
provided to the Mortgagee and the Lenders such opinions of counsel as may be
reasonably requested by the Mortgagee to assure itself that the conditions of
this proviso have been satisfied.

 

Section 12.             No Sales. Transfers or Charters.  The Shipowner will not
sell, mortgage, transfer, or change the management of, or demise charter the
Vessel for any period longer than twelve (12) months (including any permitted
extensions or renewals) in each case, without the written consent of the
Mortgagee first had and obtained, and any such written consent to anyone sale,
mortgage, demise charter, transfer, or change of management shall not be
construed to be a waiver of this provision with respect to any subsequent
proposed sale, mortgage, demise charter, transfer, or change of management.  Any
such sale, mortgage, demise charter, transfer, or change of management of the
Vessel shall be subject to the provisions of this Mortgage and the lien hereof.

 

8

--------------------------------------------------------------------------------


 

Section 13.             Insurance.  (a) The Shipowner, at its own expense, or
with respect to part (a)(iii) of this Section 13 the Mortgagee at the expense of
the Shipowner, will keep the Vessel insured with insurers and protection and
indemnity clubs or associations of internationally recognized responsibility,
and placed in such markets, on such terms and conditions, and through brokers,
in each case reasonably satisfactory to the Mortgagee and under forms of
policies approved by the Mortgagee against the risks indicated below and such
other risks as the Mortgagee may specify from time to time:

 

(i)            Marine and war risk, including London Blocking and Trapping
Addendum and Lost Vessel Clause, hull and machinery insurance in an amount in
U.S. dollars equal to, except as otherwise approved or required in writing by
the Mortgagee, the greater of (x) the then full commercial value of the Vessel
or (y) an amount which, when aggregated with such insured value of the other
Mortgaged Vessels (if the other Mortgaged Vessels are then subject to a mortgage
in favor of the Mortgagee under the Credit Agreement, and have not suffered an
Event of Loss), is equal to 120% of the then outstanding aggregate principal
amount of the Term Loans and the Total Revolving Loan Commitment whether used or
unused.

 

(ii)           Marine and war risk protection and indemnity insurance or
equivalent insurance (including coverage against liability for passengers, fines
and penalties arising out of the operation of the Vessel, insurance against
liability arising out of pollution, spillage or leakage, and workmen’s
compensation or longshoremen’s and harbor workers’ insurance as shall be
required by applicable law) in such amounts approved by the Mortgagee; 
provided, however that insurance against liability under law or international
convention arising out of pollution, spillage or leakage shall be in an amount
not less than the greater of:

 

(y)           the maximum amount available, as that amount may from time to time
change, from the International Group of Protection and Indemnity Associations or
alternatively such sources of pollution, spillage or leakage coverage as are
commercially available in any absence of such coverage by the International
Group as shall be carried by prudent shipowners for similar vessels engaged in
similar trades plus amounts available from customary excess insurers of such
risks as excess amounts shall be carried by prudent shipowners for similar
vessels engaged in similar trades; and

 

(z)            the amounts required by the laws or regulations of the United
States of America or any applicable jurisdiction in which the Vessel may be
trading from time to time.

 

(iii)          Mortgagee’s interest insurance (including extended mortgagee
interest-additional perils-pollution) coverage satisfactory to the Mortgagee in
an amount which, when aggregated with such insured value of the other Mortgaged
Vessels (if the other Mortgaged Vessels are then subject to a mortgage in favor
of the Mortgagee under the Credit Agreement, and have not suffered an Event of
Loss), is equal to 120% of the then outstanding aggregate principal amount of
the Term Loans and the Total Revolving Loan Commitment whether used or unused;
all such mortgagee’s interest insurance cover shall in the Mortgagee’s
discretion be obtained directly by the Mortgagee and the Shipowner shall on
demand pay all costs of such cover.

 

9

--------------------------------------------------------------------------------


 

(iv)          While the Vessel is idle or laid up, at the option of the
Shipowner and in lieu of the above-mentioned marine and war risk hull insurance,
port risk insurance insuring the Vessel against the usual risks encountered by
like vessels under similar circumstances.

 

(b)         The marine and commercial war-risk insurance required by this
Section 13 shall have deductibles and franchises no higher than the following: 
(i) Hull and Machinery - U.S. $115,000 for all hull claims and U.S. $150,000 for
all machinery claims each accident or occurrence and (ii) Protection and
Indemnity - U.S. $50,000 for cargo claims, U.S. $35,000 for crew claims, U.S.
$10,000 passenger claims and U.S. $15,000 all other claims, in each case each
accident or occurrence.

 

All insurance maintained hereunder shall be primary insurance without right of
contribution against any other insurance maintained by the Mortgagee.  Each
policy of marine and war risk hull and machinery insurance with respect to the
Vessel shall provide that the Mortgagee shall be a named insured and a loss
payee.  Each entry in a marine and war risk protection indemnity club with
respect to the Vessel shall note the interest of the Mortgagee.  The Mortgagee
and its successors and assigns shall not be responsible for any premiums, club
calls, assessments or any other obligations or for the representations and
warranties made therein by the Shipowner or any other person.

 

(c)           The Shipowner will furnish the Mortgagee from time to time on
request, and in any event at least annually, a detailed report signed by a firm
of marine insurance brokers acceptable to the Mortgagee with respect to P & I
entry, the hull and machinery and war risk insurance carried and maintained on
the Vessel, together with their opinion as to the adequacy thereof and its
compliance with the provisions of this Mortgage.  At the Shipowner’s expense the
Shipowner will cause such insurance broker and the P & I club or association
providing P & I insurance referred to in part (a)(ii) of this Section 13, to
agree to advise the Mortgagee by telex or telecopier confirmed by letter of any
expiration, termination, alteration or cancellation of any policy, any default
in the payment of any premium and of any other act or omission on the part of
the Shipowner of which it has knowledge and which might invalidate or render
unenforceable, in whole or in part, any insurance on the Vessel, and to provide
an opportunity of paying any such unpaid premium or call, such right being
exercisable by the Mortgagee on a vessel by vessel and not on a fleet basis.  In
addition, the Shipowner shall promptly provide the Mortgagee with any
information which the Mortgagee reasonably requests for the purpose of obtaining
or preparing any report from an independent marine insurance consultant as to
the adequacy of the insurances effected or proposed to be effected in accordance
with this Mortgage as of the date hereof or in connection with any renewal
thereof, and the Shipowner shall upon demand indemnify the Mortgagee in respect
of all reasonable fees and other expenses incurred by or for the account of the
Mortgagee in connection with any such report;  provided the Mortgagee shall be
entitled to such indemnity only for one such report during any period of twelve
months.

 

The underwriters or brokers shall furnish the Mortgagee with a letter or letters
of undertaking to the effect that:

 

(i)            they will hold the instruments of insurance, and the benefit of
the insurances thereunder, to the order of the Mortgagee in accordance with the
terms of the loss payable clause referred to in the relevant Assignment of
Insurances for the Vessel; and

 

(ii)           they will have endorsed on each and every policy as and when the
same is issued the loss payable clause and the notice of assignment referred to
in the relevant

 

10

--------------------------------------------------------------------------------


 

Assignment of Insurances for the Vessel; and

 

(iii)          they will not set off against any sum recoverable in respect of a
claim against the Vessel under the said underwriters or brokers or any other
person in respect of any other vessel nor cancel the said insurances by reason
of non-payment of such premiums or other amounts.

 

All policies of insurance required hereby shall provide for not less than 14
days prior written notice to be received by the Mortgagee of the termination or
cancellation of the insurance evidenced thereby.  All policies of insurance
maintained pursuant to this Section 13 for risks covered by insurance other than
that provided by a P & I Club shall contain provisions waiving underwriters’
rights of subrogation thereunder against any assured named in such policy and
any assignee of said assured.  The Shipowner has assigned to the Mortgagee its
rights under any policies of insurance in respect of the Vessel.  The Shipowner
agrees that, unless the insurances by their terms provide that they cannot cease
(by reason of nonrenewal or otherwise) without the Mortgagee being informed and
having the right to continue the insurance by paying any premiums not paid by
the Shipowner, receipts showing payment of premiums for required insurance and
also of demands from the Vessel’s P & I underwriters shall be in the hands of
the Mortgagee at least two (2) days before the risk in question commences.

 

(d)           Unless the Mortgagee shall otherwise agree, all amounts of
whatsoever nature payable under any insurance must be payable to the Mortgagee
for distribution first to itself and thereafter to the Shipowner or others as
their interests may appear. Nevertheless, until otherwise required by the
Mortgagee by notice to the underwriters upon the occurrence and continuance of a
Default or an event of default hereunder, (i) amounts payable under any
insurance on the Vessel with respect to protection and indemnity risks may be
paid directly to the Shipowner to reimburse it for any loss, damage or expense
incurred by it and covered by such insurance or to the person to whom any
liability covered by such insurance has been incurred provided that the
underwriter shall have first received evidence that the liability insured
against has been discharged, and (ii) amounts payable under any insurance with
respect to the Vessel involving any damage to the Vessel not constituting an
Event of Loss, may be paid by underwriters directly for the repair, salvage or
other charges involved or, if the Shipowner shall have first fully repaired the
damage or paid all of the salvage or other charges, may be paid to the Shipowner
as reimbursement therefor; provided, however, that if such amounts (including
any franchise or deductible) are in excess of U.S. $250,000, the underwriters
shall not make such payment without first obtaining the written consent thereto
of the Mortgagee.

 

(e)           All amounts paid to the Mortgagee in respect of any insurance on
the Vessel shall be disposed of as follows (after deduction of the expenses of
the Mortgagee in collecting such amounts):

 

(i)            any amount which might have been paid at the time, in accordance
with the provisions of paragraph (d) above, directly to the Shipowner or others
shall be paid by the Mortgagee to, or as directed by, the Shipowner;

 

(ii)           all amounts paid to the Mortgagee in respect of an Event of Loss
of the Vessel shall be applied by the Mortgagee to the payment of the
Indebtedness hereby secured pursuant to Section 4.02(c) of the Credit Agreement;

 

(iii)          all other amounts paid to the Mortgagee in respect of any
insurance on the

 

11

--------------------------------------------------------------------------------


 

Vessel may, in the Mortgagee’s sole discretion, be held and applied to the
prepayment of the Indebtedness hereby secured or to making of needed repairs or
other work on the Vessel, or to the payment of other claims incurred by the
Shipowner relating to the Vessel, or may be paid to the Shipowner or whosoever
may be entitled thereto.

 

(f)            In the event that any claim or lien is asserted against the
Vessel for loss, damage or expense which is covered by insurance required
hereunder and it is necessary for the Shipowner to obtain a bond or supply other
security to prevent arrest of the Vessel or to release the Vessel from arrest on
account of such claim or lien, the Mortgagee, on request of the Shipowner, may,
in the sole discretion of the Mortgagee, assign to any person, firm or
corporation executing a surety or guarantee bond or other agreement to save or
release the Vessel from such arrest, all right, title and interest of the
Mortgagee in and to said insurance covering said loss, damage or expense, as
collateral security to indemnify against liability under said bond or other
agreement.

 

(g)           The Shipowner shall deliver to the Mortgagee certified copies and,
whenever so requested by the Mortgagee, the originals of all certificates of
entry, cover notes, binders, evidences of insurance and policies and all
endorsements and riders amendatory thereof in respect of insurance maintained
under this Mortgage for the purpose of inspection or safekeeping, or,
alternatively, satisfactory letters of undertaking from the broker holding the
same.  The Mortgagee shall be under no duty or obligation to verify the adequacy
or existence of any such insurance or any such policies, endorsement or riders.

 

(h)           The Shipowner agrees that it will not execute or permit or
willingly allow to be done any act by which any insurance may be suspended,
impaired or cancelled, and that it will not permit or allow the Vessel to
undertake any voyage or run any risk or transport any cargo which may not be
permitted by the policies in force, without having previously notified the
Mortgagee in writing and insured the Vessel by additional coverage to extend to
such voyages, risks, passengers or cargoes.

 

(i)            In case any underwriter proposes to pay less on any claim than
the amount thereof, the Shipowner shall forthwith inform the Mortgagee, and if a
Default, an Event of Default or an Event of Loss has occurred and is continuing,
the Mortgagee shall have the exclusive right to negotiate and agree to any
compromise.

 

(j)            The Shipowner will comply with and satisfy all of the provisions
of any applicable law, convention, regulation, proclamation or order concerning
financial responsibility for liabilities imposed on the Shipowner or the Vessel
with respect to pollution by any state or nation or political subdivision
thereof and will maintain all certificates or other evidence of financial
responsibility as may be required by any such law, convention, regulation,
proclamation or order with respect to the trade in which the Vessel is from time
to time engaged and the cargo carried by it.

 

Section 14.             Reimbursement for Expenses.  The Shipowner will
reimburse the Mortgagee promptly for any and all expenditures which the
Mortgagee may from time to time make, layout or expend in providing such
protection in respect of insurance, discharge or purchase of liens, taxes, dues,
tolls, assessments, governmental charges, fines and penalties lawfully imposed,
repairs, attorney’s fees, and other matters as the Shipowner is obligated herein
to provide, but fails to provide or which, in the sole judgment of the Mortgagee
are necessary or appropriate for the protection of the Vessel or the security
granted by this Mortgage.  Such obligation of the Shipowner to reimburse the
Mortgagee shall be an additional indebtedness due from the Shipowner, shall bear
interest at the interest rate as set forth in Section 1.07(b) of the Credit
Agreement from the date of payment by the

 

12

--------------------------------------------------------------------------------


 

Mortgagee to and including the date of reimbursement by the Shipowner, shall be
secured by this Mortgage, and shall be payable by the Shipowner on demand.  The
Mortgagee, though privileged to do so, shall be under no obligation to the
Shipowner to make any such expenditure, nor shall the making thereof relieve the
Shipowner of any default in that respect.

 

Section 15.             Performance of Charters.  The Shipowner will fully
perform any and all charter parties which may be entered into with respect to
the Vessel and will promptly notify the Mortgagee of any material claim by any
charterer of non-performance thereunder by the Shipowner.

 

Section 16.             Change in Ownership.  The Shipowner further covenants
and agrees with the Mortgagee that, so long as any part of the Indebtedness
hereby secured remains unpaid, there shall be no change in the ownership of the
Vessel or any of the shares of the Shipowner without the prior written consent
of the Mortgagee.

 

Section 17.             Prepayment if Event of Loss.  In the event that the
Vessel suffers an Event of Loss, then and in each such case the Shipowner shall
forthwith repay the Indebtedness hereby secured at the time and in the amount
set forth in Section 4.02(c) of the Credit Agreement except to the extent such
amounts have otherwise been paid as therein provided.

 

ARTICLE III

 

Events of Default and Remedies

 

Section 1.               Events of Default; Remedies.  In case anyone or more of
the following events, herein termed “events of default”, shall happen:

 

(a)           the Shipowner fails to pay on the date due any payment of
principal in respect of the Indebtedness hereby secured as provided herein or
the Shipowner fails to pay within three (3) Business Days of the date due any
payment of interest or any Commitment Commission or any other amount owing under
the Subsidiaries Guaranty; or

 

(b)           the statements in Article I shall prove to have been untrue when
made in a material way; or

 

(c)           a default in the due and punctual observance and performance of
any of the provisions of Sections 2, 3, 7, 8, 9(b), 11, 12, 13(a), (b), (d), (h)
and (j), 16 or 17 of Article II hereof shall have occurred and be continuing; or

 

(d)           a breach or omission in the due and punctual observance of any of
the other covenants and conditions herein required to be kept and performed by
the Shipowner and such breach or omission shall continue for 30 days after the
day the Shipowner first knew or should have known of such breach or omission; or

 

(e)           an Event of Default shall have occurred and be continuing under
the Credit Agreement; or

 

(f)            a payment default by the Borrower under any Interest Rate
Protection Agreement or Other Hedging Agreement shall have occurred and be
continuing; or

 

13

--------------------------------------------------------------------------------


 

(g)           any notice shall have been issued by the government or any bureau,
department, officer, board or agency thereof of the country of registry of the
Vessel to the effect that the Vessel is subject to cancellation from such
registry or the certificate of registry of the Vessel is subject to revocation
or cancellation for any reason whatsoever, and such notice shall not have been
cancelled or annulled on or before seven (7) Business Days prior to the date set
forth in such notice for such cancellation or revocation; or

 

(h)           the Vessel shall be cancelled from the country of registry of the
Vessel or the certificate of registry of the Vessel is revoked or cancelled for
any reason whatsoever;

 

then:

 

the security constituted by this Mortgage shall become immediately enforceable
and that without limitation, the enforcement remedies specified can be exercised
irrespective of whether or not the Mortgagee has exercised the right of
acceleration under the Credit Agreement or any of the other Credit Documents and
the Mortgagee shall have the right to:

 

(i)            Declare all the then unpaid Indebtedness hereby secured to be due
and payable immediately, and upon such declaration, the same shall become and be
immediately due and payable provided, however, that no declaration shall be
required if an event of default shall have occurred by reason of a default under
Section 10.05 of the Credit Agreement, then and in such case, the Indebtedness
hereby secured shall become immediately due and payable on the occurrence of
such event of default without any notice or demand;

 

(ii)           Exercise all of the rights and remedies in foreclosure and
otherwise given to a mortgagee by the provisions of the laws of the country of
registry of the Vessel or of any other jurisdiction where the Vessel may be
found;

 

(iii)          Bring suit at law, in equity or in admiralty, as it may be
advised, to recover judgment for the Indebtedness hereby secured, and collect
the same out of any and all property of the Shipowner whether covered by this
Mortgage or otherwise;

 

(iv)          Take and enter into possession of the Vessel, at any time,
wherever the same may be, without legal process and without being responsible
for loss or damage and the Shipowner or other person in possession forthwith
upon demand of the Mortgagee shall surrender to the Mortgagee possession of the
Vessel;

 

(v)           Without being responsible for loss or damage, the Mortgagee may
hold, lay up, lease, charter, operate or otherwise use such Vessel for such time
and upon such terms as it may deem to be for its best advantage, and demand,
collect and retain all hire, freights, earnings, issues, revenues, income,
profits, return premiums, salvage awards or recoveries, recoveries in general
average, and all other sums due or to become due in respect of such Vessel or in
respect of any insurance thereon from any person whomsoever, accounting only for
the net profits, if any, arising from such use of the Vessel and charging upon
all receipts from the use of the Vessel or from the sale thereof by court
proceedings or pursuant to subsection (vi) next following, all costs, expenses,
charges, damages or losses by reason of such use; and if at any time the
Mortgagee shall avail itself of the right herein given them to take the Vessel,
the Mortgagee shall have the right to dock the Vessel, for a reasonable time

 

14

--------------------------------------------------------------------------------


 

at any dock, pier or other premises of the Shipowner without charge, or to dock
her at any other place at the cost and expense of the Shipowner;

 

(vi)          Without being responsible for loss or damage, the Mortgagee may
sell the Vessel upon such terms and conditions as to the Mortgagee shall seem
best, free from any claim of or by the Shipowner, at public or private sale, by
sealed bids or otherwise, by mailing, by air or otherwise, notice of such sale,
whether public or private, addressed to the Shipowner at its last known address
and to any other registered mortgagee, twenty (20) calendar days prior to the
date fixed for entering into the contract of sale and by first publishing notice
of any such public sale for ten (10) consecutive days, in daily newspapers of
general circulation published in the City of New York, State of New York; in the
event that the Vessel shall be offered for sale by private sale, no newspaper
publication of notice shall be required, nor notice of adjournment of sale; sale
may be held at such place and at such time as the Mortgagee by notice may have
specified, or may be adjourned by the Mortgagee from time to time by
announcement at the time and place appointed for such sale or for such adjourned
sale, and without further notice or publication the Mortgagee may make any such
sale at the time and place to which the same shall be so adjourned; and any sale
may be conducted without bringing the Vessel to the place designated for such
sale and in such manner as the Mortgagee may deem to be for its best advantage,
and the Mortgagee may become the purchaser at any sale.  The Shipowner agrees
that any sale made in accordance with the terms of this paragraph shall be
deemed made in a commercially reasonable manner insofar as it is concerned;

 

(vii)         Require that all policies, contracts, certificates of entry and
other records relating to the insurance with respect to the Vessel, including,
but not limited to, those described in Article II, Section 13 hereof (the
“Insurances”) (including details of and correspondence concerning outstanding
claims) be forthwith delivered to or to the order of the Mortgagee;

 

(viii)        Collect, recover, compromise and give a good discharge for any and
all monies and claims for monies then outstanding or thereafter arising under
the Insurances or in respect of the earnings or any requisition compensation and
to permit any brokers through whom collection or recovery is effected to charge
the usual brokerage therefor.

 

Section 2.               Power of Sale.  Any sale of the Vessel made in
pursuance of this Mortgage, whether under the power of sale hereby granted or
any judicial proceedings, shall operate to divest all right, title and interest
of any nature whatsoever of the Shipowner therein and thereto, and shall bar the
Shipowner, its successors and assigns, and all persons claiming by, through or
under them.  No purchaser shall be bound to inquire whether notice has been
given, or whether any default has occurred, or as to the propriety of the sale,
or as to the application of the proceeds thereof.  In case of any such sale, the
Mortgagee, if it is the purchaser, shall be entitled, for the purpose of making
settlement or payment for the property purchased, to use and apply the
Indebtedness hereby secured in order that there may be credited against the
amount remaining due and unpaid thereon the sums payable out of the net proceeds
of such sale to the Mortgagee after allowing for the costs and expense of sale
and other charges; and thereupon such purchaser shall be credited, on account of
such purchase price, with the net proceeds that shall have been so credited upon
the Indebtedness hereby secured.  At any such sale, the Mortgagee may bid for
and purchase such property and upon compliance with the terms of sale may hold,
retain and dispose of such property without further accountability therefor.

 

15

--------------------------------------------------------------------------------


 

Section 3.               Power of Attorney-Sale.  The Mortgagee is hereby
irrevocably appointed attorney-in-fact of the Shipowner to execute and deliver
to any purchaser aforesaid, and is hereby vested with full power and authority
to make, in the name and on behalf of the Shipowner, a good conveyance of the
title to the Vessel so sold.  Any person dealing with the Mortgagee or
attorney-in-fact shall not be put on enquiry as to whether the power of attorney
contained herein has become exercisable.  In the event of any sale of the
Vessel, under any power herein contained, the Shipowner will, if and when
required by the Mortgagee, execute such form of conveyance of the Vessel as the
Mortgagee may direct or approve.

 

Section 4.               Power of Attorney-Collection.  The Mortgagee is hereby
irrevocably appointed attorney-in-fact of the Shipowner upon the happening of
any event of default, in the name of the Shipowner to demand, collect, receive,
compromise and sue for, so far as may be permitted by law, all freight, hire,
earnings, issues, revenues, income and profits of the Vessel and all amounts due
from underwriters under any insurance thereon as payment of losses or as return
premiums or otherwise, salvage awards and recoveries, recoveries in general
average or otherwise, and all other sums due or to become due at the time of the
happening of any event of default as defined in Section 1 of Article III hereof
in respect of the Vessel, or in respect of any insurance thereon, from any
person whomsoever, and to make, give and execute in the name of the Shipowner
acquittances, receipts, releases or other discharges for the same, whether under
seal or otherwise, and to endorse and accept in the name of the Shipowner all
checks, notes, drafts, warrants, agreements and other instruments in writing
with respect to the foregoing.  Any person dealing with the Mortgagee or
attorney-in-fact shall not be put on enquiry as to whether the Power of Attorney
contained herein has become exercisable.

 

Section 5.               Delivery of Vessel.  Upon the security constituted by
this Mortgage becoming immediately enforceable pursuant to Section 1 of Article
III, the Mortgagee shall (in addition to the powers described in Section 1 of
Article III) become forthwith entitled (but not bound) to appoint, by an
instrument in writing under its seal or under the hand of any director or
officer or authorized signatory, a receiver and/or manager of the Vessel upon
such terms as to remuneration and otherwise as the Mortgagee shall deem fit with
power from time to time to remove any receiver and appoint another in his stead
and any receiver shall be the agent of the Shipowner (who shall be solely
responsible for his acts and defaults and remuneration) and shall have all the
powers conferred by law by way of addition to, but without limiting, those
powers any receiver shall have all the powers and entitlements conferred on the
Mortgagee by this Mortgage and generally shall be entitled to the same
protection and to exercise the same powers and discretions as are granted to the
Mortgagee under this Mortgage.

 

Section 6.               Mortgagee to Discharge Liens.  The Shipowner authorizes
and empowers the Mortgagee or its appointees or any of them to appear in the
name of the Shipowner, its successors and assigns, in any court of any country
or nation of the world where a suit is pending against the Vessel because of or
on account of any alleged lien against the Vessel from which the Vessel has not
been released and to take such proceedings as to them or any of them may seem
proper towards the defense of such suit and the purchase or discharge of such
lien, and all expenditures made or incurred by them or any of them for the
purpose of such defense or purchase or discharge shall be a debt due from the
Shipowner, its successors and assigns, to the Mortgagee, and shall be secured by
the lien of this Mortgage in like manner and extent as if the amount and
description thereof were written herein.

 

Section 7.               Payment of Expenses.  The Shipowner covenants that upon
the happening of

 

16

--------------------------------------------------------------------------------


 

any one or more of the events of default, then, upon written demand of the
Mortgagee, the Shipowner will pay to the Mortgagee the whole amount due and
payable in respect of the Indebtedness hereby secured; and in case the Shipowner
shall fail to pay the same forthwith upon such demand, the Mortgagee shall be
entitled to recover judgment for the whole amount so due and unpaid, together
with such further amounts as shall be sufficient to cover the reasonable
compensation of the Mortgagee or its agents, attorneys and counsel and any
necessary advances, expenses and liabilities made or incurred by it or them or
the Mortgagee hereunder.  All moneys collected by the Mortgagee under this
Section 7 shall be applied by the Mortgagee in accordance with the provisions of
Section 11 of this Article III.

 

Section 8.               Remedies Cumulative.  Each and every power and remedy
herein given to the Mortgagee shall be cumulative and shall be in addition to
every other power and remedy herein given or now or hereafter existing at law,
in equity, in admiralty or by statute, and each and every power and remedy
whether herein given or otherwise existing may be exercised from time to time
and as often and in such order as may be deemed expedient by the Mortgagee, and
the exercise or the beginning of the exercise of any power or remedy shall not
be construed to be a waiver of the right to exercise at the same time or
thereafter any other power or remedy.  The Mortgagee shall not be required or
bound to enforce any of its rights under any of the other Credit Documents,
prior to enforcing its rights under this Mortgage.  No delay or omission by the
Mortgagee in the exercise of any right or power or in the pursuance of any
remedy accruing upon any default as above defined shall impair any such right,
power or remedy or be construed to be a waiver of any such event of default or
to be an acquiescence therein;  nor shall the acceptance by the Mortgagee of any
security or of any payment of or on account of the Indebtedness hereby secured
maturing after any event of default or of any payment on account of any past
default be construed to be a waiver of any right to exercise its remedies due to
any future event of default or of any past event of default not completely cured
thereby.  No consent, waiver or approval of the Mortgagee shall be deemed to be
effective unless in writing and duly signed by authorized signatories of the
Mortgagee;  any waiver by the Mortgagee of any of the terms of this Mortgage or
any consent given under this Mortgage shall only be effective for the purpose
and on the terms which it is given and shall be without prejudice to the right
to give or withhold consent in relation to future matters (which are either the
same or different).

 

Section 9.               Cure of Defaults.  If at any time after an event of
default and prior to the actual sale of the Vessel by the Mortgagee or prior to
any enforcement or foreclosure proceedings the Shipowner offers completely to
cure all events of default and to pay all expenses, advances and damages to the
Mortgagee consequent on such events of default, with interest at the interest
rate set forth in Section 1.07(b) of the Credit Agreement, then the Mortgagee
may, but shall not be obligated to, accept such offer and payment and restore
the Shipowner to its former position, but such action, if taken, shall not
affect any subsequent event of default or impair any rights consequent thereon.

 

Section 10.             Discontinuance of Proceedings.  In case the Mortgagee
shall have proceeded to enforce any right, power or remedy under this Mortgage
by foreclosure, entry or otherwise, and such proceedings shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to the Mortgagee, then and in every such case the Shipowner and the Mortgagee
shall be restored to its former position and right hereunder with respect to the
property subject or intended to be subject to this Mortgage, and all rights,
remedies and powers of the Mortgagee shall continue as if no such proceedings
had been taken.

 

Section 11.             Application of Proceeds.  After an event of default
hereunder shall have occurred and be continuing, the proceeds of any sale of the
Vessel and any and all other moneys

 

17

--------------------------------------------------------------------------------


 

received by the Mortgagee pursuant to or under the terms of this Mortgage or in
any proceedings hereunder, the application of which has not elsewhere herein
been specifically provided for, shall be applied as follows:

 

First:       To the payment of all costs and expenses (together with interest
thereon as set forth in Section 14 of Article II) of the Mortgagee, including
the reasonable compensation of its agents and attorneys, by reason of any sale,
retaking, management or operation of the Vessel and all other sums payable to
the Mortgagee hereunder by reason of any expenses or liabilities incurred or
advances made by it for the protection, maintenance and enforcement of the
security or of any of its rights hereunder, under the Credit Agreement, the
Subsidiaries Guaranty and under the other Credit Documents or in the pursuit of
any remedy hereby or thereby conferred; and at the option of the Mortgagee to
the payment of any taxes, assessments or liens claiming priority over the lien
of this Mortgage; and

 

Second:  To the Pledgee (as defined in the Pledge Agreement) for its
distribution in accordance with the provisions of Section 9 of the Pledge
Agreement;  and

 

Third:     To the Shipowner or as may be directed by a court of competent
jurisdiction.

 

Section 12.             Possession Until Default.  Until one or more of the
events of default hereinafter described shall happen, the Shipowner (a) shall be
suffered and permitted to retain actual possession and use of the Vessel and (b)
shall have the right, from time to time, in its discretion, and without
application to the Mortgagee, and without obtaining a release thereof by the
Mortgagee, to dispose of, free from the lien hereof, any boilers, engines,
machinery, masts, spars, sails, rigging, boats, anchors, chains, tackle,
apparel, furniture, fittings or equipment or any other appurtenances of the
Vessel that are no longer useful, necessary, profitable or advantageous in the
operation of the Vessel, first or simultaneously replacing the same by new
boilers, engines, machinery, masts, spars, sails, rigging, boats, anchors,
chains, tackle, apparel, furniture, fittings, equipment, or other appurtenances
of substantially equal value to the Shipowner, which shall forthwith become
subject to the lien of this Mortgage as a first priority mortgage thereon.

 

Section 13.             Severability of Provisions. etc.  (a) If any provision
of this Mortgage should be deemed invalid or shall be deemed to affect adversely
the preferred status of this Mortgage under any applicable law, such provision
shall be void and of no effect and shall cease to be a part of this Mortgage
without affecting the remaining provisions, which shall remain in full force and
effect.

 

(b)           In the event that the Subsidiaries Guaranty, this Mortgage, any of
the other Credit Documents or any of the documents or instruments which may from
time to time be delivered thereunder or hereunder or any provision thereof or
hereof shall be deemed invalidated by present or future law of any nation or by
decision of any court, this shall not affect the validity and/or enforceability
of all or any other parts of the Subsidiaries Guaranty, this Mortgage, any of
the other Credit Documents or such documents or instruments and, in any such
case, the Shipowner covenants and agrees that, on demand, it will execute and
deliver such other and further agreements and/or documents and/or instruments
and do such things as the Mortgagee in its sole discretion may reasonably deem
to be necessary to carry out the true intent of this Mortgage, the Subsidiaries
Guaranty and the other Credit Documents.

 

(c)           In the event that the title, or ownership of the Vessel shall be
requisitioned, purchased

 

18

--------------------------------------------------------------------------------


 

or taken by any government of any country or any department, agency or
representative thereof, pursuant to any present or future law, proclamation,
decree order or otherwise, the lien of this Mortgage shall be deemed to attach
to the claim for compensation therefor, and the compensation, purchase or other
taking of such title or ownership is hereby agreed to be payable to the
Mortgagee who shall be entitled to receive the same and shall apply it as
provided in Section 11 of this Article III. In the event of any such
requisition, purchase or taking, and the failure of the Mortgagee to receive
proceeds as herein provided, the Shipowner shall promptly execute and deliver to
the Mortgagee such documents, if any, as in the opinion of the Mortgagee may be
necessary or useful to facilitate or expedite the collection by the Mortgagee of
such part of the compensation, purchase price, reimbursement or award as is
payable to it hereunder.

 

(d)           Anything herein to the contrary notwithstanding, it is intended
that nothing herein shall waive the priority status of this Mortgage, and if any
provision of this Mortgage or portion thereof shall be construed to waive the
priority status of this Mortgage, then such provision to such extent shall be
void and of no effect.

 

ARTICLE IV

 

Sundry Provisions

 

Section 1.               Successors and Assigns.  All of the covenants,
promises, stipulations and agreements of the Shipowner in this Mortgage
contained shall bind the Shipowner and its successors and shall inure to the
benefit of the Mortgagee and its successors and assigns. In the event of any
assignment or transfer of this Mortgage, the term “Mortgagee”, as used in this
Mortgage, shall be deemed to mean any such assignee or transferee.

 

Section 2.               Power of Substitution.  Wherever and whenever herein
any right, power or authority is granted or given to the Mortgagee, such right,
power or authority may be exercised in all cases by the Mortgagee or such agent
or agents as it may appoint, and the act or acts of such agent or agents when
taken shall constitute the act of the Mortgagee hereunder.

 

Section 3.               Counterparts.  This Mortgage may be executed in any
number of counterparts, each of which shall be an original, but such
counterparts shall together constitute but one and the same instrument.

 

Section 4.               Notices.  Except as otherwise expressly provided
herein, all notices and other communications provided for hereunder shall be in
writing (including telexed, telegraphic, telex, telecopier or cable
communication) and mailed, telexed, telecopied, cabled or delivered, if to the
Shipowner or to the Mortgagee, at its address as specified below, or at such
other address as shall be designated by such party in a written notice to the
other party:

 

If to the Shipowner, addressed to it in care of:

 

General Maritime Corporation

35 West 56th Street

New York, NY 10019

Telephone: (212) 763-5600

Facsimile: (212) 763-5603

 

19

--------------------------------------------------------------------------------


 

If to the Mortgagee, addressed to it:

 

Nordea Bank Finland PLC, New York Branch

437 Madison Avenue, 21st Floor

New York, NY 10022

Attention:  Mr. Hans Chr. Kjelsrud

Facsimile: (212) 421 4420

 

All such notices and communications shall, (i) when mailed, be effective three
Business Days after being deposited in the mails, prepaid and properly addressed
for delivery, (ii) when sent by overnight courier, be effective one Business Day
after delivery to the overnight courier prepaid and properly addressed for
delivery on such next Business Day, or (iii) when sent by telex or telecopier,
be effective when sent by telex or telecopier, except that notices and
communications to the Mortgagee shall not be effective until received by the
Mortgagee.

 

Section 5.               Recording Clause.  For purposes of recording this First
Preferred Mortgage as required by Chapter 3 of Title 21 of the Liberian Code of
Laws of 1956, as amended, the total amount of this Mortgage is Eight Hundred
Seventy Five Million United States Dollars (U.S. $875,000,000), and interest and
performance of mortgage covenants.  The maturity date is on demand.  There is no
separate discharge amount.

 

Section 6.               Further Assurances The Shipowner shall execute and do
all such assurances, acts and things as the Mortgagee, or any receiver in its
absolute discretion may require for:

 

(a)           perfecting or protecting the security created (or intended to be
created) by this Mortgage; or

 

(b)           preserving or protecting any of the rights of the Mortgagee under
this Mortgage (or any of them); or

 

(c)           ensuring that the security constituted by this Mortgage and the
covenants and obligations of the Shipowner under this Mortgage shall enure to
the benefit of assignees of the Mortgagee (or any of them); or

 

(d)           facilitating the appropriation or realization of the Vessel or any
part thereof and enforcing the security constituted by this Mortgage on or at
any time after the same shall have become enforceable; or

 

(e)           the exercise of any power, authority or discretion vested in the
Mortgagee under this Mortgage,

 

in any such case, forthwith upon demand by the Mortgagee and at the expense of
the Shipowner. Without limitation of the foregoing, in connection with any
Interest Rate Protection Agreements or Other Hedging Agreements entered into
from time to time, the Shipowner shall, at its expense, enter into, deliver and
cause to be recorded such amendments and supplements to this Mortgage, and such
other instruments and legal opinions, as the Mortgagee may reasonably request.

 

20

--------------------------------------------------------------------------------


 

Section 7.               Governing Law.  The provisions of this Mortgage shall,
with respect to its validity, effect, recordation and enforcement, be governed
by and construed in accordance with the applicable laws of the Republic of
Liberia.

 

Section 8.               Additional Rights of the Mortgagee.  In the event the
Mortgagee shall be entitled to exercise any of its remedies under Article III
hereof, the Mortgagee shall have the right to arrest and take action against the
Vessel at whatever place the Vessel shall be found lying and for the purpose of
any action which the Mortgagee may bring before the Courts of such jurisdiction
or other judicial authority and for the purpose of any action which the
Mortgagee may bring against the Vessel, any writ, notice, judgment or other
legal process or documents may (without prejudice to any other method of service
under applicable law) be served upon the Master of the Vessel (or upon anyone
acting as the Master) and such service shall be deemed good service on the
Shipowner for all purposes.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Shipowner has caused this First Preferred Mortgage over
the [VESSEL NAME] to be duly executed by its authorized representative the day
and year first above written.

 

 

[NAME OF SHIPOWNER]

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

22

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

STATE OF NEW YORK

)

 

: SS:

COUNTY OF NEW YORK

)

 

On this [       ] day of [DATE], before me personally appeared [NAME], known to
me to be the person who executed the foregoing instrument, who, being by me duly
sworn did depose and say that he resides
at                                     , New York, NY;  that he is [TITLE] of
[SHIPOWNER], the Liberian limited liability company described in and which
executed the foregoing instrument;  that he signed his name pursuant to
authority granted to him by [SHIPOWNER];  and that he further acknowledged that
said instrument is the act and deed of [SHIPOWNER].

 

 

 

 

 

 

Notary Public

 

 

[FOR USE IN THE REPUBLIC OF LIBERIA]

 

23

--------------------------------------------------------------------------------